Exhibit 10.45

Your Name: [Director Name]

Total No. of Shares: [                ]

CRYOLIFE RESTRICTED STOCK AWARD AGREEMENT

CRYOLIFE, INC. (“CryoLife”) is pleased to grant you the restricted stock award
described below (“Stock Award”). This grant is made subject to the further terms
and conditions set forth in this Agreement and the terms of the CryoLife, Inc.
Second Amended and Restated 2009 Stock Incentive Plan (the “Plan”).

 

Grant Date:

     [                         ]   

Total Number of Shares of Stock Award:

     [                         ]   

Vesting Date:

     [                         ]   

The following documents accompany this Agreement:

Additional Terms and Conditions of Your Restricted Stock Award describes
transferability of your award, what happens if you cease to be a member of the
CryoLife Board of Directors (the “Board of Directors” or “Board”) before all or
a portion of your Stock Award vests, where to send notices and other matters.

The Plan contains the detailed terms that govern your Stock Award. If anything
in this Agreement or the other attachments is inconsistent with the Plan, the
terms of the Plan, as amended from time to time, will control.

The Plan Prospectus Document covering the Stock Award contains important
information, including federal income tax consequences.

Most Recent Annual Report of CryoLife (not attached if you previously received
the Most Recent Annual Report).

Please sign below to show that you accept this Stock Award after review of the
above documents. Keep a copy and return both originals to Assistant Secretary,
CryoLife, Inc., 1655 Roberts Blvd., NW, Kennesaw, GA 30144.

 

CRYOLIFE, INC.    GRANTEE:   

[Director Name]

[Director Address 1]

[Director Address 2]

By:  

 

     

 

Name:   [                    ]       Name: [Director Name] Its:  
[                    ]       Date: Date:        

 

Director RSA



--------------------------------------------------------------------------------

ADDITIONAL TERMS AND CONDITIONS OF YOUR

RESTRICTED STOCK AWARD

EFFECT OF TERMINATION OF SERVICE. You must be a member of the CryoLife Board of
Directors on the applicable vesting date to be entitled to the vesting of your
Stock Award on such date. Notwithstanding the foregoing, if you cease to be a
member of the CryoLife Board of Directors as a result of your death or
disability or because you have served out your full term but are not standing
for re-election at the end thereof, your Stock Award shall immediately become
fully vested on the date you cease to be a member of the Board. If you cease to
be a member of the CryoLife Board of Directors for any other reason, and your
Stock Award has not vested as of the date of termination of Board service, your
Stock Award shall automatically be forfeited and cancelled as of the date of
such termination of Board service.

STOCK AWARD SHARE CERTIFICATES. Certificates or a book entry account
representing the shares of Common Stock to be issued pursuant to the Stock Award
shall be issued in your name and shall be held by CryoLife until the Stock Award
is vested or forfeited as provided herein. Following vesting of your Stock
Award, upon your written request, CryoLife shall promptly deliver to you a
certificate or certificates representing the shares as to which the Stock Award
has vested, free of the restrictions described in the following section. Your
rights in your Stock Award are contingent upon your executing and returning to
the Company a form of stock power with respect to the shares subject to your
Stock Award.

RIGHTS WITH RESPECT TO STOCK AWARD PRIOR TO VESTING. You may not transfer your
Stock Award or the shares to be issued hereunder prior to vesting. Once this
Stock Award vests, you may receive transferable certificates representing the
vested portion. Prior to vesting, you are entitled to all other rights as a
shareholder with respect to the shares underlying the Stock Award, including the
right to vote such shares and to receive dividends and other distributions, if
any, payable with respect to such shares after the date of grant.

NOTICES. All notices delivered pursuant to this Agreement shall be in writing
and shall be (i) delivered by hand, (ii) mailed by United States certified mail,
return receipt requested, postage prepaid, (iii) sent by an internationally
recognized courier which maintains evidence of delivery and receipt, (iv) sent
by fax to (770) 590-3754, or (v) sent by email to legal@cryolife.com. All
notices or other communications shall be directed to the following addresses (or
to such other addresses as such parties may designate by notice to the other
parties):

 

To CryoLife:   CryoLife, Inc.   1655 Roberts Blvd., NW   Kennesaw, GA 30144  
Attention: Assistant Secretary

 

Director RSA



--------------------------------------------------------------------------------

To you:   The address set forth in the Agreement

MISCELLANEOUS. Failure by you or CryoLife at any time or times to require
performance by the other of any provisions in the Agreement will not affect the
right to enforce those provisions. Any waiver by you or CryoLife of any
condition or of any breach of any term or provision in this Agreement, whether
by conduct or otherwise, in any one or more instances, shall apply only to that
instance and will not be deemed to waive conditions or breaches in the future.
If any court of competent jurisdiction holds that any term or provision of this
Agreement is invalid or unenforceable, the remaining terms and provisions will
continue in full force and effect, and the Agreement shall be deemed to be
amended automatically to exclude the offending provision. This Agreement may be
executed in multiple copies and each executed copy shall be an original of the
Agreement. This Agreement shall be subject to and governed by the laws of the
State of Georgia. No change or modification of this Agreement shall be valid
unless it is in writing and signed by the party against which enforcement is
sought, except where specifically provided to the contrary herein. This
Agreement shall be binding upon, and inure to the benefit of, the permitted
successors, assigns, heirs, executors and legal representatives of the parties
hereto. The headings of each section of this Agreement are for convenience only.
This Agreement, together with the Plan, contains the entire Agreement of the
parties hereto, and no representation, inducement, promise, or agreement or
other similar understanding between the parties not embodied herein shall be of
any force or effect, and no party will be liable or bound in any manner for any
warranty, representation, or covenant except as specifically set forth herein or
in the Plan.

 

Director RSA